 

 

Case 1:15-cr-00867-RMB Document 626-1 Filed 05/68/20

 

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

DATE P SLED S]iflae20__ |

IB/205--Page-E-oF poe a
USEc SDNY |
ROCUMANT i
| ELECTRONICALLY FILED zo

Pye te _

RRP Ihe ee

 

 

UNITED STATES OF AMERICA,

- ¥§S -

 

         
  
  

Case No. 15 Cr. 867 (RMB)

TURKIYE HALK BANKASI A.S.,

a/k/a “Flalkbank.” PROPOSED ORDER FOR ADMISSION

OF COUNSEL
Defendant.

 

PRO HAC VICE

The motion of Simon A. Latcovich, for admission to practice pro hac vice in the

above-captioned action is granted.

Applicant has declared that he is a member in good standing of the Bar of Virginia, the

Bar of Maryland, and the Bar of the District of Columbia, and that his contact information is

as follows:

Simon A, Latcovich
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Telephone: (202) 434-5967
Facsimile: (202) 434-5029
slatcovich@we.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Defendant Halkbank in the above entitled action,

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: S}IJa020 ‘Kodannl A. Beaman

 

United States District Judge

 
